PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT



                                      No. 19-3640


 IN RE: SUBOXONE (BUPRENORPHINE HYDROCHLORINE AND NALOXONE)
                      ANTITRUST LITIGATION

    INDIVIOR INC. F/K/A RECKITT BENCKISER PHARMACEUTICALS, INC.,
                              APPELLANT



                             (E.D. Pa. No. 02-13-md-02445)


                                Argued on July 1, 2020


                             (Opinion filed: July 28, 2020)

      Before: GREENAWAY JR, SHWARTZ, and RENDELL, Circuit Judges
Bruce E. Gerstein
Joseph Opper
Garwin Gerstein & Fisher
Wall Street Plaza
88 Pine Street, 10th Floor
New York, NY 10036

      Counsel for Plaintiff-Appellee Burlington Drug Co. Inc.

Thomas M. Sobol
Hagens Berman Sobol Shapiro
55 Cambridge Parkway
Suite 301
Cambridge, MA 02142
      Counsel for Plaintiff-Appellees Meijer Inc. and Meijer Distribution Inc.

Caitlin G. Coslett
David F. Sorensen
Berger Montague
1818 Market Street
Suite 3600
Philadelphia, PA 19103

Peter Kohn [ARGUED]
Faruqi & Faruqi
1617 John F. Kennedy Boulevard
Suite 1550
Philadelphia, PA 19103

      Counsel for Plaintiff-Appellee Rochester Drug Cooperative Inc.

Jonathan B. Berman [ARGUED]
Jones Day
51 Louisiana Avenue, N.W.
Washington, DC 20001

James R. Saywell
Jones Day
901 Lakeside Avenue
North Point
Cleveland, OH 44114

      Counsel for Defendant-Appellant Indivior Inc., f/k/a Reckitt Benckiser
      Pharmaceuticals Inc.

Anthony Russomanno
Wisconsin Department of Justice
P.O. Box 7857
Madison, WI 53707

      Counsel for Amicus State of Wisconsin in support of Appellees

Randy Stutz
10418 Ewell Avenue
Kensington, MD 20895

      Counsel for Amicus American Antitrust Institute in support of Appellees



SHWARTZ, Circuit Judge:


                          ORDER AMENDING OPINION

      IT IS ORDERED, that the published Opinion in the above case, filed on July 28,

2020, be amended as follows:

      On page 11, footnote 9:

      Reckitt argues that the lawfulness of pricing conduct renders class certification

improper. Regardless, in this case, the allegedly unlawful nonpricing conduct could be

established via common evidence and thus satisfy the commonality requirement.

      The amendment does not change the date of filing, July 28, 2020.



                                                By the Court,

                                                s/Patty Shwartz
                                                Circuit Judge